           Case 5:20-cv-04084-EFM-TJJ Document 31-2 Filed 03/19/21 Page 1 of 5


                                      EXHIBIT #1

              IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS
CHRIS HAULMARK,                              )
               Plaintiff,                    )
               V.                            )
STATE OF KANSAS,                             )
LEGISLATIVE ADMINISTRATIVE                   )
SERVICES,                                    )
       and                                   ) Ci il Action No. _5:20-c -04084-EFM-TJJ_
TOM DAY, in his official capacit as          )
Director of Legislati e Administrati e       )
Ser ices,                                    )
               Defendants.                   )
________________________________             )


                    AFFIDAVIT BY PLAINTIFF CHRIS HAULMARK

      I, Chris Ha lmark, being first d l s orn pon m oath, depose, and sa ,

      1.       As the Plaintiff in the abo e-entitled action, I commenced a ci il action

against three of the Defendants in the United States District Co rt for the District of

Kansas b filing a Complaint on December 16, 2020. (See C m lain ) (Docket No. 1)

      2.       The caption of this case names three Defendants-- State of Kansas,

Legislati e Administrati e Ser ices, and Tom Da in his official capacit as Director of

Legislati e Administrati e Ser ices.

      3.       I am a resident of Olathe, Johnson Co nt , Kansas.
           Case 5:20-cv-04084-EFM-TJJ Document 31-2 Filed 03/19/21 Page 2 of 5


                                       EXHIBIT #1
      4.       I am deaf since the age of one ear old. More specificall , I am

c lt rall -Deaf, and biling al in both American Sign Lang age (ASL) and          ritten

English.

      5.       I   atch ideos on internet-eq ipped de ices    ith the assistance of captioning.

When a transcript is a ailable, I am able to access a dio-onl content.

      6.       Since real-time captioning and transcripts ha e been pro ided since the earl

1990s, I gre       p   atching the C-SPAN channel to keep track of the congressional

members, e ec ti e agencies, and man other go ernmental acti ities.

      7.       The c rrent a tomatic machine-generated captioning, a ailable for some

 ideos, on the Kansas Legislat re s Yo t be Channel, freq entl contains errors and

omissions that make it diffic lt or impossible for me to nderstand the information being

pro ided in the legislati e proceedings.

      8.       I am not emplo ed     ith or nder the care of the Defendants.

      9.       I ha e been participating in the political process for o er t o decades as a

contrib ting constit ent.

      10.      I am kno n thro gho t the comm nities       ithin and s rro nding the Co nt

of Johnson in Kansas as a comm nit leader.

      11.      I   as a congressional candidate for the Third Congressional District of

Kansas bet een Ma , 2017 to Jan ar , 2018.

      12.      I   as a state representati e candidate bet een Febr ar , 2018, and

No ember, 2018.
            Case 5:20-cv-04084-EFM-TJJ Document 31-2 Filed 03/19/21 Page 3 of 5


                                              EXHIBIT #1
          13.     M passion in the political process comes from          anting to make this      orld

better for f t re Deaf generations. As a Deaf role model             ith a national follo ing, I share

m kno ledge of ci ics/politics, e periences as a political leader, and other messages in

American Sign Lang age to enco rage members of the Deaf comm nit to be more

in ol ed in democrac , especiall             hen it comes to the fight for recognition of the Deaf

comm nit s needs in o r belo ed co ntr .

          14.     I e noticed that d ring the ear of 2018, the a dio-onl content of the

legislati e proceedings being streamed on the Kansas Legislat re s               ebsite are not

accessible to the indi id als           ith a hearing disabilit .

          15.     D ring the ear of 2018, I e noticed that the Kansas Legislat re s Yo t be

Channel onl had ideos of the Kansas Ho se and Kansas Senate chambers. There                        ere

not an       ideos of legislati e proceedings, cond cted in the committee rooms, on this

Yo t be Channel d ring that period. These a ailable ideos did not ha e real-time

captioning and their captioning are inacc rate and nintelligible.

          16.     I collaborated on a spreadsheet to track 2018 Kansas legislati e acti ities in

order to ad ocate for m comm nities, ho e er, I                as nable to contin e pdating this

spreadsheet           hen I learned that the legislati e proceedings      ere streamed as a dio onl .

(See the attached E hibit #2)

          17.     I share m political ie s on Facebook and Yo T be 1,           hich are in both

American Sign Lang age and incl de s btitles in both English and Spanish. Ho e er, I

cannot access the legislati e proceedings cond cted b the Kansas Legislat re, so I cannot

share m          ie s on this process on these social media platforms.
1
    Ha l a k f   Ka    a ,h   ://   .     be.c   /cha   el/UCDg 7b-ZC8hYdJC6haWj9gg/ ide
          Case 5:20-cv-04084-EFM-TJJ Document 31-2 Filed 03/19/21 Page 4 of 5


                                      EXHIBIT #1
      18.     Since Jan ar 2019, I ha e repeatedl req ested real-time captioning and

transcripts from the Defendants to access their legislati e proceedings.

      19.     The Defendants contin ed to ref se to enable the f nction of real-time

captioning for their a dio is al content.

      20.     I created the list of the meetings containing h ndreds of the legislati e

proceedings in the form of a dio-onl content to be attached       ith the No ember 2019

letter containing the Kansas Open Records Act req est for Defendant Tom Da . It took me

at least fo r da s to create that list b hand.

      21.     The Defendants denied all of m req ests for the transcriptions to be

prod ced and f rnished for all of the a dio recordings of the legislati e proceedings

a ailable on the Kansas Legislat re s     ebsite. A req est of a transcript for a single

meeting     as denied after being told to pro ide a partic lar bill of interest, committee

meeting, or an other legislati e element.

      22.     For the last three ears, it has been and is c rrentl     er distressing to

e perience the rejection of participating in the democratic process of the state go ernment

solel beca se I am Deaf. Man acq aintances and colleag es,           ho do not ha e a hearing

disabilit , are learning thro gh the actions of the Kansas State Legislat re that it is

acceptable for Deaf people, incl ding me, to be o tright rejected from participating in the

democratic process. These e periences make me feel helpless, inadeq ate, and impotent.

      23.     Dail , friends and colleag es share abo t the legislati e proceedings on social

media and in other p blic spaces, and et the are inaccessible to me. M so rce of

legislati e acti it is er limited     hich consists of media ne s o tlets and     hat friends
             Case 5:20-cv-04084-EFM-TJJ Document 31-2 Filed 03/19/21 Page 5 of 5


                                                 EXHIBIT #1
and colleag es choose to share. Beca se of this discriminator intent b the state

go ernment, I feel al eless and n orth to be a political leader simpl beca se of m

hearing disabilit .

         24.     As an indi id al          itho t an formal legal training and e perience, it is

fr strating and e ha sting standing b m self battling m o n state s go ernment j st so

I    o ld be able to participate in the legislati e proceedings as a member of the p blic and,

hopef ll sometime in the f t re, as an elected member of a p blic office.

         25.     If the state go ernment had alread implemented accessible online

broadcasting ser ices for indi id als                ith hearing disabilities ears ago as req ired nder

Title II of the Americans           ith Disabilities Act, I           o ld not ha e e perienced the

hardships, fr strations, and setbacks I ha e had o er the last three ears. Perhaps, I

co ld ha e been ser ing people from an elected office at this point.

         26.     I ha e      ritten all the letters of req est for comm nication accessibilit , as

    ell as all the legal filings. E er thing I ha e                 ritten and filed in this case is tr e, to the

best of m kno ledge.

         P                  28 U.S.C. S                 1746, I
                                                   .
-----------------------------------------------------------------

Respectf ll s bmitted this 19th of                                          /s/ChrisHa lmark
March                                                                       PLAINTIFF,       e
                                                                            chris@sigd.net
                                                                            600 S. Harrison St
                                                                            Apt #11
                                                                            Olathe, KS 66061
                                                                            512-366-3981
